 



Exhibit 10.22

 

Used Vehicle Sales Contract

 

Contract No.:____

 

This used vehicle sales Contract (the “Contract”) was entered into between the
following parties on this day of ______ at _____________ .

 



(graphic) [img014_v1.jpg] (“Party B”)  

ID No.:

Address:
Telephone:

 



Buyer: Buyer (“Party B”)  



ID/License No.: ID No. 

Address: Actual correspondence address

Telephone: Actual telephone No.

 



Registrant: JV staff (“Party C”)  



ID No.: ID No.

Address: Actual correspondence address

Telephone: Actual telephone No.

 

(graphic) [img015_v1.jpg]

 

License No.: 91310114MA1GTX4FXP

Legal representative:

Place of registration:

 

After arm’s length negotiations, the Parties have entered into and intended to
be bound by the following agreement on the sale and purchase of used vehicles:

 

1.Information on the Vehicle consistent with registration information

 

1.1Basic information on the Subject Vehicle

 

1.1.1Manufacturer Brand:

 

1.1.2Model:



 

1 

 

 

1.1.3Color:

 

1.1.4Engine displacement:

 

1.1.5Key(s):

 

1.1.5Vehicle Identification Number (VIN):

 

1.1.7Mileage on meter:

 

The Parties hereby confirm that the above mileage is recorded on ____, and the
mileage noted when the vehicle is actually delivered to Party B may be different
due to reasons such as Party B’s test drive, relocation and clearing related
procedures.

 

1.1.8Basic configuration: subject to the actual conditions of the Subject
Vehicle.

 

1.2Information on registration, insurance and annual inspection of the Subject
Vehicle

 

1.2.1Registration Certificate No.:

 

1.2.2Owner of the Vehicle as set forth in the Registration Certificate:

 

1.2.3Date of initial registration:

 

1.2.4Vehicle inspection valid until:

 

1.3Condition of the Vehicle

 

1.3.1Whether the vehicle has been certified by Party A: Yes  ☐   No  ☐

 

1.3.2Whether Party B has conducted a basic inspection of the vehicle’s
conditions before entering into this Contract, including, but not limited to,
inspection of the appearance, mileage, basic configuration, operation, on-board
dials or instruments, documentation, etc.: Yes  ☐   No  ☐

 

2.Settlement and payment of the subject vehicle

 

2.1The purchase price for the Subject Vehicle (the “Purchase Price”)
was RMB_____ (RMB_____Yuan). The aforementioned Purchase Price does not include
the amounts due from Party B to Party A for entrusting the latter with the
extended product services (such as assisting with the transfer and registration
procedures, vehicle insurance, etc.).

 



2 

 

 

2.2Party B has chosen the following payment option for settlement of the
Purchase Price (select either one of two):

 

First: deposit + payment of balance in full ☐;

 

Second: deposit + bank loan + payment for the remainder in __ installments ☐

 

2.3Should Party B choose the first payment option :

 

2.3.1Party B shall pay Party A ___% of the Purchase Price (but not less than
RMB20,000) as a deposit on the date of signing the Contract, i.e.
RMB_____ (RMB_____Yuan).

 

2.3.2Party B shall pay for the remainder of the Purchase Price (i.e. the
Purchase Price minus the deposit paid) within seven (7) days after the date of
signing the Contract.

 

2.4Should Party B choose the second payment option:

 

2.4.1Party B shall pay Party A ___% of the Purchase Price (but not less than RMB
20,000) as a deposit on the date of signing the Contract, i.e.
RMB_____ (RMB_____Yuan).

 

2.4.2After the deposit is paid, Party B shall apply for a special loan from a
bank or another financial institution with respect to the Subject Vehicle within
15 days after the signing of the Contract.

 

2.4.3Party B shall be responsible for submitting the relevant loan application
materials, and clear relevant procedures as required by the bank or other
financial institution. Should Party B fail to apply for the loan or submit the
application materials or clear the relevant procedures and provide Party A with
evidence that Party B has submitted the application materials and completed the
relevant procedures or the notice of loan approval within___working days after
the date of signing this Contract, Party A shall have the right to urge Party B
to proceed with the above as soon as possible. Should Party B continue to fail
to submit the application for the bank loan with three working days following
Party A’s notice, Party A shall have the right to terminate the Contract
unilaterally and not to refund the deposit previously paid by Party B.

 

3 

 

 



2.4.4Should the lending bank refuse to issue the loan on time or at all, or
reclaim the loan before maturity after its approval due the reasons related to
Party B, Party B shall bear the corresponding interest, penalty interest and
compound interest, and cover all the losses caused to Party A, who then shall
have the right to unilaterally terminate this Contract.

 

2.5If Party B authorizes Party A to handle one or more of the following extended
product services, Party B shall pay Party A an extended product service fee upon
payment of the deposit.

 

Transfer (including vehicle inspection and obtaining the registration
plate) ☐ (the “Transfer Fee”)

 

Registration ☐



 

Vehicle insurance ☐

 

Other ________________☐

 

Extended product service fee of RMB___ (RMB_____Yuan)

 

2.6Regardless of the payment option selected by Party B, the corresponding
amounts as set forth in Article 2.3, 2.4 and 2.5 (as applicable) shall be
transferred into the following account designated by Party A:

 

Account name:_______________________ ;

 

Bank:_______________________;

 

Account no.:______________________ .

 

4 

 



 

3.Transfer and delivery of the Subject Vehicle

 

3.1The transfer and registration of the Subject Vehicle should be processed
as follows:

 

3.1.1Should Party B choose the first payment option, Party A should clear the
transfer/registration procedures within ___ working days following the payment
in full of the Purchase Price and the registration fee, and Party C should
provide Part A with necessary assistance.

 

3.1.2Should Party B choose the second payment option,

 

3.1.2.1Should the loan applied for by Party B require a security involving a
pledge of the Subject Vehicle, Party A should clear the transfer/registration
and pledge procedures within ___ working days following the payment in full of
the deposit, the remainder of the Purchase Price, the handling fee and the
registration fee and receipt of notice of loan approval by Party B, and Party C
should provide Part A with necessary assistance.

 

3.1.2.2Should the loan applied for by Party B not require a security involving a
pledge of the Subject Vehicle, Party A should clear the transfer/registration
procedures within ___ working days following the payment in full of the deposit,
the remainder of the Purchase Price, the handling fee and the registration fee
and receipt of notice of loan approval by Party B, and Party C should provide
Part A with necessary assistance.

 

3.2The Subject Vehicle should be delivered as follows:

 

3.2.1Regardless of the payment option selected by Party B, Party B should,
following payment in full of the Purchase Price (in case of the second payment
option, including the handling fee to be paid to Party A) and completion of the
transfer and/or registration and/or pledge procedures (in case of the second
payment option, with the vehicle pledged), take delivery of the Subject Vehicle
(“Vehicle Transfer”) at the place of business designated by Party A so as to
complete the delivery of the Subject Vehicle.

 

When picking up the Vehicle, Party B must sign a Vehicle Transfer Confirmation
Slip. The date of signing the Vehicle Transfer Confirmation Slip should be
regarded as the date of delivery of the Subject Vehicle (“Delivery Day”),
following which, the risk of damage to the Vehicle will be transferred to Party
B.



 

5 

 

 

3.2.2Should Party B fail to take delivery of the Subject Vehicle within the
period specified in Article 3.2.1 above, Party A shall keep the Subject Vehicle
in good condition for Party B after the date immediately following the Delivery
Day and charge Party B with a parking fee at the rate of RMB 100 per day.

 

3.2.3From the date immediately following the Delivery Day, the risk of loss or
damage of the Subject Vehicle shall be transferred to Party B. Should Party B
fail to take delivery of the Subject Vehicle within 20 days after the Delivery
Day, Party A shall have the right to terminate this Contract and charge 20% of
the Purchase Price as liquidated damages. If such liquidated damages are not
sufficient to cover Party A’s losses, Party B shall be liable for compensation
for all losses suffered by Party A.

 

4.Technical consultation services for used vehicles

 

In the process of completing the used vehicle transaction, Party D should
provide Party A with consulting services on relevant technical issues, and Party
A should pay Party D a corresponding service fee, which should be deducted from
the sales amount received by Party D on behalf of Party A.

 

5.Undertaking and guarantee

 

5.1Party A undertakes and guarantees that,

 

5.1.1it has fulfilled its obligation of reasonable inspection and confirmed that
Party C was the legal owner of the Subject Vehicle, who owned the full and legal
title of the Subject Vehicle.

 

5.1.2the condition of the Subject Vehicle set forth in Article 1 of this
Contract are objective and accurate, and there has been no false or deliberate
concealment of fact. Party A has fulfilled its obligation of reasonable
inspection and should not be liable for compensation even if it fails to
discover any fraud involving mileage of the Subject Vehicle before Party A takes
delivery the Vehicle, unless due to Party A’s willful act or major negligence.

 

5.2Party B undertakes and guarantees that,

 

5.2.1prior to the signing of this Contract, Party B has reviewed the documents
related to the Subject Vehicle and has personally inspected the Subject Vehicle.

 

6 

 



 

5.2.2it will ensure that the transfer and/or registration procedures of the
Subject Vehicle will be completed in a timely manner, and it will provide all
the materials required by Party A before proceeding with such procedures, and
bear full responsibility for the authenticity, validity and legality of such
materials.

 

5.2.3it will provide the necessary cooperation as per Party A’s request when
handling the transfer and/or registration procedures of the Subject Vehicle.

 

5.3Party C undertakes and guarantees that,

 

5.3.1it is the legal owner of the Subject Vehicle and owns the full and legal
title of the Subject Vehicle, free and clear from any obstacle or encumbrance
upon disposal of the Subject Vehicle.

 

5.3.2the materials and information related to the Subject Vehicle it provided
for the signing of this Contract are objective and accurate, and there has been
no false or deliberate concealment of fact.

 

5.3.3it has provided Party A with complete, sufficient and legal authority,
based on which, Party A shall have the right to sell the Subject Vehicle to
Party B and sign this Contract.

 

5.3.4it will provide the necessary materials or cooperate with Party A in
handling other related matters as requested during the process of transfer
and/or registration of the Subject Vehicle.

 

6.Liabilities

 

6.1Should Party B fail to provide the materials necessary for the transfer
and/or registration of the Subject Vehicle under this Contract or be reluctant
to cooperate with Party A in completing the relevant procedures, which resulted
in the delay in the transfer and registration of the Subject Vehicle, for each
day overdue, Party B shall pay liquidated damages to Party A equal to 0.5% of
the Purchase Price as well as a parking fee of RMB100 per day. If the transfer
and registration is overdue for 20 consecutive days, Party A shall have the
right to unilaterally terminate this Contract.

 

6.2Should Party B fail to provide the materials as required, which results in
impossibility to complete the transfer and/or registration procedures for the
Subject Vehicle, Party A shall have the right to terminate this Contract, upon
which Party B shall pay liquidated damages to Party A equal to the greater of
(i) 10% of the Purchase Price and (ii) the actual loss suffered by Party A.

 

7 

 

 



6.3If the Subject Vehicle is unable to be registered due to circumstances caused
by Party B, who then demands a change in the place of registration, Party A and
C should offer assistance, while Party B shall pay in advance for the additional
costs incurred to Party A and Party C. In the event of delay in the transfer and
registration of the Subject Vehicle, Party B shall be liable for the
consequences in accordance with the provisions of Article 6.1 of this Contract.

 

6.4Should Party B delay the payment of all or part of the Purchase Price, a
penalty shall be imposed to Party B equal to 0.5% of the Purchase Price for each
day such payment is overdue. Party A shall have the right to terminate this
Contract unilaterally if Party B delays payment of the Purchase Price for more
than 20 days, whereby Party B shall, in addition to the corresponding penalty,
pay a compensation which is equivalent to 5% of the Purchase Price to Party A.

 

6.5Should the condition of the Subject Vehicle set forth in Article 1 of this
Contract appear to be untrue, inaccurate, false or fraudulent due to
circumstances caused by Party C, or due to its failure to provide the relevant
materials in a timely manner, or its reluctance to cooperate with Party A in
completing the relevant procedures, which resulted in delay and/or impossibility
in the transfer and/or registration of the Subject Vehicle, Party C shall be
liable for all losses caused to Party B.

 

6.6Unless otherwise provided in this Contract, should a party breach its
obligations or guarantees under this Contract, it shall be liable for the losses
caused to the other party as a result of its breach.

 

7.Additional provisions

 

7.1Should Party B desire extended warranty services for the purchased vehicle,
Party A shall designate ______ to provide it with such services.

 

7.2Should Party B desire after-sales services in addition to extended warranty
from the entity designated by Party A in respect of the purchased vehicle, it
shall confirm such desire with signature in the Terms of After-sales Services
attached to this agreement.

 

7.3Other provisions



 

8 

 

 

8.Dispute settlement

 

8.1All disputes arising from this Contract shall be dealt with by the relevant
parties through friendly negotiation in the first instance.

 

8.2If an agreement cannot be reached through friendly negotiation, the disputes
shall be submitted for resolution by the People’s Court where Party D is
located.

 

9.Miscellaneous

 

9.1The parties hereby agree that, if the Subject Vehicle is a special vehicle
e.g. an electric car or a supercar, further agreement shall be reached in
Article 7.3 (Other provisions).

 

9.2This Contract is prepared in four counterparts and each party shall hold one
counterpart, each of which shall have the same legal effect.

 

9.3This Contract shall be effective upon the date of signing by the parties
hereto. Any amendment or change hereto shall be made and agreed in writing
between the parties hereto and signed by the same before such amendment or
change becomes effective.

 

[The following pages are reserved for the signatures of the Parties to the Used
Vehicle Sales Contract.]




 

9 

 

 

The Used Vehicle Sales Contract was entered into between the following Parties
on this day of ______:

 



(graphic) [img017_v1.jpg]  

 

Signature:    

 

Date:    



 

(graphic) [img017_v1.jpg] 



 



Signature of chief executive/representative:      

 



Date:    

  

10 

 

 

The Used Vehicle Sales Contract was entered into between the following Parties
on this day of ______:

 

Party B: Buyer

 



Signature of Buyer/representative:      

 

Date:    

 

11 

 

 

The Used Vehicle Sales Contract was entered into between the following Parties
on this day of______:

 



Party C JV staff       Signature:           Date:        









 

12 

 

 

Appendix:

 

Terms of after-sales services

 

13 



 



 

